EXHIBIT 10.1

SIXTH AMENDMENT TO LEASE AGREEMENT

THIS SIXTH AMENDMENT (the "SIXTH Amendment") is made and entered into as of
September 21, 2017, by and between Exponent Realty, LLC, a Delaware limited
liability company ("Landlord"), and Geron Corporation, a Delaware corporation
("Tenant"). Capitalized terms set forth herein and not otherwise expressly
defined shall have the meaning set forth in the Lease.

RECITALS

     A.       Landlord and Tenant are parties to that certain Office Lease
Agreement dated February 29, 2012 (the “Lease”), the First Amendment dated
January 10, 2014 (the "First Amendment"), the Second Amendment dated January 31,
2014 (the "Second Amendment") , the Third Amendment dated February 27, 2014 (the
"Third Amendment"), the Fourth Amendment dated May 9th, 2014 (the "Fourth
Amendment”), and the Fifth Amendment dated September 15, 2015 (the "Fifth
Amendment”). Collectively, the Lease, First Amendment, Second Amendment, Third
Amendment, Fourth Amendment, and Fifth Amendment are referred to herein as the
“Lease”. Pursuant to the Fifth Amendment, Landlord has leased to Tenant (i)
space currently containing approximately 14,485 rentable square feet as set
forth on EXHIBIT A to the Fifth Amendment (the "Premises") on the second floor
of the building, known as suite 2070, located at 149 Commonwealth Dr., Menlo
Park, CA 94025 (the "Building").   B. The Lease, by its terms, is due to expire
on January 31, 2018 (the "Termination Date"), and the parties now desire to
extend the lease term on the following terms and conditions.

AGREEMENT

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

1.       Rentable Area (approximate). The Rentable Area set forth in section
C.2a. of the BASIC LEASE PROVISIONS in the Information Sheet is hereby changed
to read:             C.2.a. Rentable Area.   The Rentable Area shall consist of
14,485 rentable square feet, consisting of the suite commonly known as Suite
2070, as set forth in Exhibit A to this SIXTH Amendment.


--------------------------------------------------------------------------------




2. Amendment Term. The Lease Term set forth in section C.3 of the BASIC LEASE
PROVISIONS in the Information Sheet is hereby amended to add the SIXTH Amendment
Term, as follows:                   C.3. SIXTH Amendment Term: Two years (2)
commencing on at 12:01 a.m. February 1, 2018 (the “SIXTH Amendment Term
Commencement Date”) and ending at 12:00 p.m. on January 31, 2020 (the
“Expiration Date”).   3. Commencement Date. The Commencement date set forth in
section C.4 of the BASIC LEASE PROVISIONS in the Information Sheet is hereby
changed to add the SIXTH Amendment Term Commencement Date:   C.4. SIXTH
Amendment Term Commencement Date February 1, 2018.   4. Tenant's Building
Percentage. Effective on the SIXTH Amendment Term Commencement Date, the
Tenant's BuildingPercentage set forth in section C.5 of the BASIC LEASE
PROVISIONS is hereby changed to read:   C.5. Tenant’s Building Percentage:
Tenant’s Building Percentage shall be Nine and forty-two hundredth percent
(09.42%)   5. Base Rent. The Base Rent set forth in section C.6 of the BASIC
LEASE PROVISIONS is hereby changed according to the following schedule:


                   Period Rentable Monthly Monthly Square Feet Rate Per Base
Rent RSF February 1, 2018 to January 31, 2019 14,485 $3.91 $56,636.35 February
1, 2019 to January 31, 2020 14,485 $4.03 $58,374.55


          6.       Option To Extend. The Conditions to Exercise of Options set
forth in section 4. E.(i) and 4.E(ii) of the LEASE shall be changed upon the
SIXTH Amendment Term Commencement Date to read:   4.E(i) Conditions to Exercise
of Option. Provided that Tenant is not in default under this Lease at the time
of exercise of the option to extend or at the commencement of the exercise term,
Tenant shall have the right to extend the Term of the Lease for one additional
period of two (2) years (the “Seventh Extension Term”) commencing at 12:01a.m.
on February 1, 2020 and expiring at 12:00p.m. on January 31, 2022.


--------------------------------------------------------------------------------




4.E(ii) Notice of Exercise. If Tenant elects to extend this Lease for the
Seventh Extension Term, Tenant shall deliver written notice (“Exercise Notice”)
of its exercise of the option to extend to Landlord not earlier than 180 days
and not less than 150 days prior to the SIXTH Amendment Expiration Date.
Tenant’s failure to deliver the Exercise Notice in a timely manner shall be
deemed a waiver of Tenant’s rights to extend the Term of the Lease.          
        7. Rent. Paragraph 5.E. (i) of the Lease is hereby amended to add the
following sentence:

“The monthly Base rent during the Seventh Extension Term shall increase by three
percent (3%) per annum as set forth in the following schedule:

                  Period Rentable Monthly Monthly   Square Feet Rate Per Base
Rent   RSF   February 1, 2020 to January 31, 2021 14,485 $4.15 $60,112.75
February 1, 2021 to January 31, 2022 14,485 $4.27 $61,850.95


          8.       Miscellaneous.


             8.1       This SIXTH Amendment, which is hereby incorporated into
and made a part of the Lease, sets forth the entire agreement between the
parties with respect to the matters set forth herein. There have been no
additional oral or written representations or agreements. Under no circumstances
shall Tenant be entitled to any further Rent abatement, improvement allowance,
leasehold improvements, or other work to the Premises, or any similar economic
incentives that may have been provided Tenant in connection with entering into
the Lease, unless specifically set forth in this SIXTH Amendment. Tenant may
disclose the terms and conditions of the Lease, as amended by this SIXTH
Amendment, if required by applicable law which shall include the requirements of
the United States Securities and Exchange Commission.   8.2 Except as herein
modified or amended, the provisions, conditions and terms of the Lease shall
remain unchanged and in full force and effect.   8.3   In the case of any
inconsistency between the provisions of the Lease, and this SIXTH Amendment, the
provisions of this SIXTH Amendment shall govern and control.   8.4 Submission of
this SIXTH Amendment by Landlord is not an offer to enter into this SIXTH
Amendment but rather is a solicitation for such an offer by Tenant. Landlord
shall not be bound by this SIXTH Amendment until Tenant and Landlord have
executed this SIXTH Amendment and Landlord has delivered the same to Tenant.


--------------------------------------------------------------------------------




             8.5       Tenant hereby represents to Landlord that Tenant has
dealt with no real estate brokers or agents in connection with this SIXTH
Amendment. Tenant agrees to indemnify and hold Landlord, its members,
principals, beneficiaries, partners, officers, directors, employees,
mortgagee(s) and agents, and the respective principals and members of any such
real estate brokers or agents (collectively, the "Landlord Related Parties")
harmless from all claims of any real estate brokers or agents claiming to have
represented Tenant in connection with this SIXTH Amendment. Landlord hereby
represents to Tenant that Landlord has dealt with no real estate brokers or
agents in connection with this SIXTH Amendment. Landlord agrees to indemnify and
hold Tenant, its members, principals, beneficiaries, partners, officers,
directors, employees, and agents, and the respective principals and members of
any such real estate brokers or agents (collectively, the "Tenant Related
Parties") harmless from all claims of any real estate brokers or agents claiming
to have represented Landlord in connection with this SIXTH Amendment.   8.6 Each
signatory of this SIXTH Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.

[SIGNATURES ARE ON FOLLOWING PAGE]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Landlord and Tenant have duly executed this SIXTH Amendment
as of the day and year first above written.

      LANDLORD:       EXPONENT REALTY, L.L.C.,   a Delaware limited liability
company       Date:    09/21/2017    By: /s/ Richard Schlenker         Name:
Richard L. Schlenker Title: Executive Vice President and   Chief Financial
Officer   TENANT:   GERON CORPORATION, A Delaware corporation   Date:
   09/14/2017    By: /s/ John A Scarlett         Name:  John A. Scarlett, M.D.
Title: Chief Executive Officer


--------------------------------------------------------------------------------



EXHIBIT A
PREMISES



[geron3313901-ex101x6x1.jpg]


--------------------------------------------------------------------------------